210 F.2d 828
NATIONAL LABOR RELATIONS BOARD,v.DUMMOND.
No. 11958.
United States Court of Appeals, Sixth Circuit.
Feb. 8, 1954.

Geo. J. Bott, A. Norman Somers, Fannie M. Boyls, Washington, D.C., for petitioner.
Miller, Searl & Fitch, Portsmouth, Ohio, for respondent.
Before MARTIN, McALLISTER and MILLER, Circuit Judges.
PER CURIAM.


1
This cause having been heard and considered by the Court on the record, briefs and argument of counsel for the respective parties;


2
And the Court being of the opinion that, for jurisdictional purposes, the operations of respondent's Portsmouth, Ohio, store were not to be considered as something separate and apart from the other stores owned and operated by the respondent under a central management, N.L.R.B. v. Weyerhaeuser Timber Co., 9 Cir., 132 F.2d 234, 235; that in any event jurisdiction under the Act does not depend upon whether the volume of commerce is large or small, N.L.R.B. v. Niles Fire Brick Co., 6 Cir., 124 F.2d 366, 368, N.L.R.B. v. J. L. Hudson Co., 6 Cir., 135 F.2d 380, certiorari denied 320 U.S. 740, 64 S.Ct. 40, 88 L.Ed. 439; and that the Board was not in error in assuming jurisdiction in this case;


3
And that the Board's finding that the Respondent interfered with or coerced its employees in the right to self organization and refused to bargain with the charging union on June 7, 1951 is supported by substantial evidence on the record considered as a whole, and is not erroneous as a matter of law, Atlas Underwear Co. v. N.L.R.B., 6 Cir., 116 F.2d 1020, 1023; Joy Silk Mills, Inc., v. N.L.R.B., 87 U.S.App.D.C. 360, 185 F.2d 732, 741-742, certiorari denied 341 U.S. 914, 71 S.Ct. 734, 95 L.Ed. 1350; N.L.R.B. v. Kobritz, 1 Cir., 193 F.2d 8, 14; N.L.R.B. v. Porcelain Steels, Inc., 6 Cir., 138 F.2d 840.


4
It is ordered that the National Labor Relations Board's Order of January 27, 1953 be enforced.